Case: 15-50927      Document: 00513575565         Page: 1    Date Filed: 06/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50927
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 30, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ABEL ZUNIGA-NAVARRO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-194-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Abel Zuniga-Navarro appeals the 108-month sentence he received for his
illegal reentry conviction. He contends, for the first time on appeal, that his
sentence is procedurally and substantively unreasonable.
       Zuniga-Navarro fails to show any procedural error, much less plain
error. See Gall v. United States, 552 U.S. 38, 51 (2007); United States v.
Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009). The record reflects


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50927      Document: 00513575565    Page: 2   Date Filed: 06/30/2016


                                  No. 15-50927

that the district court explicitly and implicitly weighed the 18 U.S.C. § 3553(a)
factors. The district court did not err by weighing some Section 3553(a) factors
more heavily than others. See United States v. Hernandez, 633 F.3d 370, 375–
76 (5th Cir. 2011). The district court’s comments regarding another defendant
can be construed as expressing its view that the quantity of drugs involved in
a defendant’s prior criminal history does not necessarily minimize the
significance of that criminal history or the likelihood that the defendant will
commit further crimes, which are not improper considerations under
Section 3553(a).     See § 3553(a)(1), (2)(C).   Zuniga-Navarro’s conclusional
contention that the district court failed to adequately explain the sentence is
waived by virtue of inadequate briefing. See United States v. Reagan, 596 F.3d
251, 254 (5th Cir. 2010).
      There is no error, plain or otherwise, with respect to the substantive
reasonableness of his sentence. See United States v. Peltier, 505 F.3d 389, 390–
92 (5th Cir. 2007). Zuniga-Navarro’s arguments do not show a clear error of
judgment on the district court’s part in balancing the Section 3553(a) factors;
instead, they constitute a mere disagreement with the weighing of those
factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009). He is
essentially requesting that we reweigh the Section 3553(a) factors, which we
may not do. See Gall, 552 U.S. at 51. Accordingly, he has failed to rebut the
presumption of reasonableness that we apply to his within-guidelines
sentence.   See Mondragon-Santiago, 564 F.3d at 366–67; United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir. 2008).
      The judgment of the district court is AFFIRMED.




                                        2